— Judgment unanimously reversed on the law and new trial granted. Memorandum: We previously held this appeal in abeyance and remitted the matter to Erie County Court for a hearing on the propriety of the prosecutor’s exercise of peremptory challenges to exclude prospective black jurors from the jury (see, People v Lincoln, 145 AD2d 924). County Court conducted the hearing and issued a written decision finding that the prosecutor had failed to come forward with racially neutral explanations for his exercise of those peremptory challenges and that the prosecutor had exercised those challenges for discriminatory purposes (see, Batson v Kentucky, 476 US 79). The record supports those findings.
Defendant’s contention that the trial court’s Sandoval ruling was an abuse of discretion is without merit. (Appeal from Judgment of Erie County Court, Wolfgang, J. — Resubmission.) Present — Callahan, J. P., Pine, Boehm, Fallon and Davis, JJ.